The plaintiff in error, hereinafter called the defendant, was tried on an information charging him with selling intoxicating liquor, and on July 9, 1926, the jury returned a verdict of guilty, leaving the punishment to be assessed by the court. On August 30, 1926, the court imposed the following sentence:
"It is therefore ordered, considered and adjudged by the court and it is the judgment and sentence of the court that the defendant Hugh Russell, be confined in the common jail of Harmon County, Oklahoma, for a period of ______ days from this date, and pay a fine of ________ Dollars and costs of this cause."
Motion in arrest of judgment and new trial was filed, considered, and overruled, and defendant duly excepted, and the case appealed to this court. *Page 456 
In this case the record shows that the jury returned a verdict finding the defendant guilty and leaving the punishment to the court. The purported judgment and sentence of the court shows that the court did not fix the amount of the fine or the term of imprisonment. This sentence and judgment is not in accordance with the law. The case is therefore remanded, with directions to the trial court to forthwith enter a judgment in accordance with the verdict of the jury and the law.
EDWARDS, P.J., and CHAPPELL, J., concur.